                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE           Courtroom 3A


 Case #: 3:19-cr-145                                                             Date: October 30, 2019

           United States of America             vs.   Richard Graham & Dusty Oliver

   3UHVHQW%HIRUH Honorable Bruce Guyton, United States Magistrate Judge



   &RXUWURRP'HSXW\                      Court Reporter                   /DZ&OHUN
   Mallory Garringer                      ECRO                              Michelle Gensheimer


   Asst. U.SAtty V                     3UREDWLRQ2IILFHU V              $WW\ V IRU'HIHQGDQW V 
    Jennifer Kolman                                                         Benjamin Sharp (Graham)
                                                                            Stephen McGrath (Oliver)




   2WKHUV3UHVHQW



   3URFHHGLQJV
    Parties present for a motion hearing to address motion to continue (Doc. 20). Defendant Graham
    made an oral motion to join motion. Court granted motions and continued dates and deadlines.
    Order to enter.


    Jury Trial: April 28, 2020 at 9:00 a.m. before USDJ Varlan
    Pretrial Conf: April 13, 2020 at 11:00 a.m. before USMJ Guyton
    Plea DDL: April 13, 2020




7LPH 1:45 p.m.          WR 1:50 p.m.

     ,'HSXW\&OHUN&(57,)<WKHRIILFLDOUHFRUGRIWKLVSURFHHGLQJLVDQ
        M. Garringer
     DXGLRILOH.QR['&5319cr145                     101319
                                                                    
Case 3:19-cr-00145-TAV-HBG Document 21 Filed 10/30/19 Page 1 of 1 PageID #: 34
